litigation_guideline_memorandum date cc dom fs p si uilc number release date tefra statute_of_limitations tl-81 rev this memorandum supersedes lgm tl-81 rev date updating the discussion of the appropriate statute_of_limitations governing tefra proceedings to take into account recent developments in the case law prior to adjustments to a partnership’s items of income gain loss deduction or credit had to be made in separate proceedings with respect to each partner individually tefra established unified partnership audit rules which require the tax treatment of partnership items to be determined at the partnership level these rules did not impact the end result of an examination taxes attributable to partnership items are assessed against the partners not the entity accordingly this memorandum focuses on the statute_of_limitations of the partners sec_6501 and the extent to which it is affected by the tefra_audit and litigation procedures i general introduction in congress enacted the tefra1 unified_audit and litigation procedures to simplify and streamline the partnership audit litigation and assessment process the underlying principle of tefra is that the tax treatment of items of partnership income loss deductions and credits will be determined at the partnership level in a unified partnership proceeding rather than separate proceedings with the partners accordingly the service may examine the partnership as an entity rather than conduct a separate examination as to each of the partners 1tax equity and fiscal responsibility act of pub_l_no 2the subchapter_s_revision_act_of_1982 pub_l_no created similar unified_audit and litigation procedures for s_corporations generally effective for s_corporation taxable years beginning after date however the small_business job protection act of pub_l_no repealed the unified procedures for s_corporation taxable years beginning after date accordingly this lgm limits its reference to partnerships though it generally applies with equal force to s_corporation taxable years beginning after date and ending on or before date 3conf rep no pincite 1982_2_cb_462 litigation_guideline_memorandum date cc dom fs p si tl-81 rev a income taxes are assessed against partners despite the creation of a unified procedure for audit and litigation the manner of tax reporting and assessment is not affected by tefra the conference_report to tefra expressly notes that f or income_tax purposes partnerships are not taxable entities instead a partnership is a conduit in which the items of partnership income deduction and credit are allocated among the partners for inclusion in their respective income_tax returns for example a partnership files a form_1065 u s partnership return of income however this form is merely an informational return that sets forth the amounts of partnership items and includes schedules allocating such items among the partners the enactment of tefra merely set forth rules as to the administrative procedures for making adjustments to these items taxes continue to be assessed against the partners and the partnership continues to be a mere conduit for tax purposes b partnership examinations before tefra prior to enactment of tefra there was no framework within which to conduct a unified partnership examination rather examinations of partnership items were conducted at the partner level accordingly if many partners in the same partnership were examined the partnership might be the subject of several examinations as to the same taxable_year because there were multiple examinations there would be multiple cases involving the same partnership and it was possible that the examinations might reach different results regarding the statute_of_limitations several problems arose in the absence of a unified proceeding because a partnership was examined only in conjunction with the examination of a partner’s return the examination of the partnership was frequently concluded several years after the partnership return was filed and at a time when the assessment_period of the partner under examination was under voluntary extension if significant adjustments were identified at the partnership level the service would be unable to make adjustments to the tax_liability of partners other than the partner under examination if the statute_of_limitations governing such other partners had expired c partnership examinations after tefra 4conf rep no pincite 1982_2_cb_462 litigation_guideline_memorandum date cc dom fs p si tl-81 rev with the enactment of tefra congress established a unified_audit and litigation proceeding through which determinations as to partnership_item sec_5 are required to be made at the partnership level sec_6221 partners generally have the right to receive notice of the proceedings and have the right to participate in both the audit and litigation of the partnership items sec_6223 once partnership determinations become final the service generally may assess any adjustments to the tax_liabilities of the partners without following deficiency procedures section but despite the changes to the audit and litigation procedures income taxes continue to be assessed only against the partners and not the partnership to alleviate the statute_of_limitations issues described above congress enacted a minimum assessment_period during which assessments could be made to the tax_liabilities of all partners for tax attributable to partnership items specifically section provides a minimum period for assessment based upon the filing of the partnership return rules for the extension by agreement of the minimum period for assessment a minimum period for assessment after the conversion of partnership items to nonpartnership_items rules for the suspension of the minimum period of assessment and rules that extend the minimum period for assessment in special circumstances ie fraud substantial omission no return or unidentified partner note that section sets forth minimum periods for assessment however because taxes are only assessed against partners and not the partnership the general limitation on assessment found in sec_6501 continues to control except to the extent it is extended by section ii limitations on making assessments as noted above the general limitation on assessment under sec_6501 controls the timing of when assessments of tax may be made against a taxpayer even when that taxpayer is a partner of a partnership accordingly a discussion of limitations on assessment must begin with an analysis of sec_6501 5a partnership_item is any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent that regulations provide that such item is more appropriately determined at the partnership level than at the partner level sec_6231 litigation_guideline_memorandum date cc dom fs p si a in general tl-81 rev sec_6501 sets forth the general limitation on assessment and provides a general_rule --except as otherwise provided in this section the amount of any_tax imposed by this title shall be assessed within years after the return was filed whether or not the return was filed on or after the date prescribed for the purposes of this chapter the term return means the return required to be filed by the taxpayer and does not include a return of any person from whom the taxpayer has received an item_of_income gain loss deduction or credit under this provision the time within which an assessment must be made is three years from the later of the due_date for filing or the actual date of filing of the return see sec_6501 for purposes of sec_6501 b the return at issue is the return of a partner or shareholder and not the return of the flow through entity the supreme court in 506_us_523 held that the limitations_period within which the internal_revenue_service must assess the income_tax_liability of an s_corporation shareholder runs from the date on which the shareholder’s return is filed id u s pincite as the court noted tax returns that ‘lack the data necessary for the computation and assessment of deficiencies’ generally should not be regarded as triggering the period of assessment id u s pincite quoting 353_us_180 accordingly the return of the flow-through_entity does not trigger the running of the statute_of_limitations as to a member ie partner shareholder although the tefra unified_audit and litigation procedures for partnerships include a specific provision setting forth a minimum assessment_period for adjustments attributable to partnership items the enactment of tefra did not alter prior_law the triggering event for the assessment of tax against a taxpayer continues to be the filing of the taxpayer’s return and not the information_return of the flow through entity from which the taxpayer received items of gain loss deduction or credit b tefra statutes of limitation 6the last sentence of this provision was added by section of the taxpayer_relief_act_of_1997 pub_l_no and clarifies that the return that starts the running of the statute_of_limitations for a taxpayer is the return of the taxpayer and not the return of another person from whom the taxpayer has received an item_of_income gain loss deduction or credit conf_rep no pincite though the act sets forth a prospective effective date this provision does not substantively alter the law see 506_us_523 litigation_guideline_memorandum date cc dom fs p si tl-81 rev with the enactment of tefra specific provisions affecting the limitation on assessment were enacted that are unique to tefra partnerships first the general limitation on assessment was amended by adding sec_6501 which expressly provides for an extension of period in the case of partnership items as defined in sec_6231 see section following this cross-reference leads to the minimum assessment_period for adjustments attributable to partnership items general_rule section a sets forth a minimum period for assessing tax attributable to partnership items and provides a general_rule --except as otherwise provided in this section the period for assessing any_tax imposed by subtitle a with respect to any person which is attributable to any partnership_item or affected_item for a partnership taxable_year shall not expire before the date which i sec_3 years after the later of-- the date on which the partnership return for such taxable_year was filed or the last day for filing such return for such year determined without regard to extensions simply stated adjustments attributable to partnership items may be assessed within three years of the later of the date of filing or due_date of the partnership return in essence section holds open the sec_6501 limitation period as to all partners for a fixed period of time thereby providing a minimum period within which to assess adjustments attributable to partnership items against all partners a example - sec_6501 is open longer than the section minimum assessment_period a partnership return was due and filed on date and a partner's return was due and filed on date on occasion the section minimum assessment_period does not have an impact on the limitation on assessment in this example the section minimum assessment_period does not impact the partner's limitation on assessment the sec_6501 limitation on assessment would generally expire on date which is three years from the due filing_date of the partner's return the minimum assessment_period under section would have prevented 7this provision has been renumbered numerous times since its enactment as part of pub_l_no however the language of the provision has remained unchanged litigation_guideline_memorandum date cc dom fs p si tl-81 rev the statute from expiring before date which is three years from the due filing_date of the partnership’s return accordingly since the sec_6501 assessment_period remains open without regard to section assessments attributable to both partnership and nonpartnership_items may be made at any time on or before date b example - i r c minimum assessment_period holds open sec_6501 a corporate partner's return was due and filed on date and the partnership return was filed on date unlike in the previous example section may have an impact on the assessment_period if the section period remains open beyond the period of limitation on assessment of sec_6501 in this example the section minimum assessment_period extends the partner's limitation on assessment as to partnership items the sec_6501 limitation on assessment would generally expire on date which is three years from the due filing_date of the corporate partner's return under the express language of section however the period for assessing any_tax which is attributable to any partnership_item or affected_item for a partnership taxable_year shall not expire before three years from the filing due_date of the partnership return accordingly the minimum assessment_period under section would have prevented the statute from expiring before date which is three years from the due filing_date of the partnership's return accordingly the section minimum assessment_period holds sec_6501 open for assessments attributable to partnership items while the period for assessing tax attributable to nonpartnership_items would have closed three years from the filing of the partner’s return special rules in certain situations section provides for a longer period for assessment of tax attributable to partnership items those situations include when any partner has with the intent to evade tax signed or participated in the preparation of a return which includes a false or fraudulent item when the partnership omits in excess of percent of its gross_income when no return has been filed and when the name address and taxpayer_identification_number of a partner are not furnished on the partnership return under section c a partner may be assessed at any time for any partnership or affected_item if the partner has with the intent to evade tax signed or participated directly or indirectly in the preparation of a partnership return which includes a false or fraudulent item for all other partners the minimum period for assessment under section a is further extended to six years in the event that a partnership omits_from_gross_income an amount in excess of percent of the amount litigation_guideline_memorandum date cc dom fs p si tl-81 rev which should have been properly included section c further extends the minimum period for assessment of section a to six years as to all partners if no partnership return is filed section c allows the assessment of partnership or affected items at any time a return executed on behalf of the partnership by the secretary under sec_6020 is not treated as a return of the partnership section c lastly in the case where a partner was not identified on the partnership return and either a timely notice of final_partnership_administrative_adjustment fpaa was mailed to the tax_matters_partner tmp or the partner failed to file a notice of inconsistent treatment section e provides that the assessment_period will not expire until one year after the name address and taxpayer_identification_number of such partner is furnished to the secretary a example - false return partner a with the intent to evade tax assisted in the preparation of the partnership return which contained a false item and the return was filed on date partner b had no knowledge of the false item the special rule for a false return may have a different impact on different partners the limitation on assessment as to partner b would expire on date assuming that the sec_6501 limitation period was not otherwise open conversely partner a’s limitation on assessment as to tax attributable to any partnership_item would remain open in perpetuity b example - individual non-filer a partnership files a timely return for the taxable_year on date yet a partner of the partnership did not file his individual return although section contains special provisions that further extend the minimum assessment_period these do not supplant the general limitations on assessment the section a minimum period for assessment would hold open the partner’s limitation on assessment through date however since the partner never filed his individual return any_tax may be assessed against that partner at any time including tax attributable to partnership items sec_6501 converted partnership items in certain situations partnership items are converted to nonpartnership_items see sec_6231 and c the most common situations in which partnership items convert to nonpartnership_items are upon settlement and upon bankruptcy of a partner both of which are addressed separately below see sec_6231 and temp sec_301_6231_c_-7t respectively because section a refers to the assessment of tax attributable to partnership items the conversion of partnership litigation_guideline_memorandum date cc dom fs p si tl-81 rev items to nonpartnership_items removes the assessment of tax attributable to such items from the purview of section a section f provides items becoming nonpartnership_items --if before the expiration of the period otherwise provided in this section for assessing any_tax imposed by subtitle a with respect to the partnership items of a partner for the partnership taxable_year such items become nonpartnership_items by reason of or more of the events described in subsection b of sec_6231 the period for assessing any_tax imposed by subtitle a which is attributable to such items or any item affected by such items shall not expire before the date which i sec_1 year after the date on which the items become nonpartnership_items the period described in the preceding sentence including any extension period under this sentence may be extended with respect to any partner by agreement entered into by the secretary and such partner pursuant to section f the service has a minimum of one year from the date of the conversion within which to assess tax attributable to the converted items as the tax_court noted in 99_tc_121 section f provides that if before the period of limitations runs partnership items become nonpartnership_items due to a settlement between the partner and respondent or for certain other reasons the running of the limitations_period is extended for year the section limitations_period acts to extend the limitations_period otherwise available under sec_6501 when such period has otherwise expired sec_6501 95_tc_193 a settlements a settlement agreement converts partnership items to nonpartnership_items sec_6231 once partnership items convert the service has a minimum of one year to assess tax attributable to the converted item pursuant to section f although the term settlement agreement is not defined in the code it is our position that a settlement agreement is defined as a mutual assent as to the treatment of partnership items which has been reduced to writing and is executed by an individual with proper capacity to bind the partner the tmp has the authority to bind to a settlement direct partners who are not notice partners if the agreement expressly purports to bind such partners section c furthermore an indirect_partner is bound by the settlement agreement of a pass-thru_partner unless the indirect_partner has been identified to the service section c litigation_guideline_memorandum date cc dom fs p si tl-81 rev if the service enters into a settlement agreement with any partner the partnership items of that partner convert to nonpartnership_items as of the date the service and the partner enter into such agreement ie the date the secretary enters into a settlement agreement under sec_6231 for partial settlements entered into after date the period for assessment of tax attributable to partnership items including the settled items is unaffected by the partial settlement section f for partial settlements entered into prior to date a question exists as to whether a partial settlement agreement results in a conversion of items for purposes of the section f minimum period for assessment of converted items the position of this office has been that a partial settlement agreement when reduced to writing and executed by the parties causes a conversion under sec_6231 and starts the running of the section f minimum period for assessment as to the settled items see crnkovich v united_states aftr2d fed cl date holding that a settlement agreement causes a conversion of partnership items even when the settlement is dependent upon the resolution of a pending case b stipulations of settled issues the position of this office differs with respect to stipulations of settled issues because the court may reject a stipulation that is reflected in the proposed form of decision see t c rule b stipulations of settled issues should not be considered final until the court has entered a decision and the appeal period has expired under this rationale if the stipulation of settled issues is considered to be a settlement agreement for purposes of sec_6231 thereby converting partnership items to nonpartnership_items it does not start the section f minimum assessment_period until the decision of the court becomes final at that time the service has at least one year to assess conversely if the stipulation does not constitute a settlement and the items do not convert the service has at least one year from the date the decision becomes final to assess the partnership items under section d as long as the assessment is made and any affected_item notices of deficiency are issued within these alternative one-year periods the related assessments are valid when stipulations of partnership items are submitted to the court each stipulation must include the following language thereby making clear that the stipulation does not cause a conversion under sec_6231 this stipulation is solely for the purpose of determining the issues which will not be subject_to trial but which should be included in any final_determination by the court it is the understanding of the parties that this stipulation is the resolution of the stated issues within the confines of a tried case as such the stipulation is not a settlement agreement within litigation_guideline_memorandum date cc dom fs p si tl-81 rev the meaning of sections c and b c which convert the agreed items to nonpartnership_items and may require assessment within the one year period for assessing converted items under section f c stipulations to be bound similarly piggyback agreements in docketed cases generally do not settle or compromise the matters in dispute rather they prescribe a procedure whereby the disputed matters will be adjudicated see 85_tc_359 fisher v commissioner tcmemo_1994_434 satin v commissioner tcmemo_1994_435 accordingly a stipulation to be bound by another case would not cause a conversion if at all until the decision in the lead case became final note the court of federal claims appeared to reach an opposite conclusion in crnkovich v united_states aftr2d fed cl date however the stipulation in that case was drafted in a manner that the court viewed as constituting a settlement agreement crnkovich does not change our position regarding stipulations to be bound but rather reinforces the need for precision when drafting such stipulations d bankruptcy under the special enforcement provisions of sec_6231 upon being named as a debtor in bankruptcy a partner’s partnership items convert to nonpartnership_items temp sec_301_6231_c_-7t as noted above section f provides that the period for assessing tax with respect to items that become nonpartnership_items shall not expire before the date which is one year after the date that the items become nonpartnership_items therefore the service has a minimum of one year from the date a partner is named as a debtor in bankruptcy within which to issue a statutory_notice_of_deficiency to the partner for a detailed discussion of the bankruptcy issues see litigation_guideline_memorandum tl-73 rev effect of bankruptcy on tefra proceedings iii counter-arguments and litigation hazards although a number of cases have addressed the relationship between sec_6501 and in dicta as of the date of this lgm no case has expressly decided that the section period extends the governing limitations_period set forth in sec_6501 although we believe that the litigation hazards are slight it is possible that a court may hold that these provisions are not interdependent for example an argument has been advanced that section sets forth a separate and exclusive limitation on assessment for partnership items the following are examples of the rationale used to support this argument litigation_guideline_memorandum date cc dom fs p si tl-81 rev a section b implies that sec_6501 does not control tefra adjustments the primary argument supporting the view that sections and are separate and exclusive limitation periods is found in the language of the statute itself specifically section b implies that section is separate from sec_6501 rather than a mere extension of sec_6501 section b states coordination with sec_6501 --any agreement under sec_6501 shall apply with respect to the period described in subsection a only if the agreement expressly provides that such agreement applies to tax attributable to partnership items there are two possible interpretations of this provision it is our view that this provision supports the position that section is an extension of sec_6501 pursuant to sec_6501 the period for making an assessment may be extended by agreement similarly pursuant to section b the minimum period for assessing partnership items may be extended by agreement the impact of an extension agreement differs depending upon the nature of the extension agreement an agreement to extend the sec_6501 limitation period extends the period for assessing tax without regard to the source of the adjustments conversely an agreement to extend the section period extends the sec_6501 assessment_period only for partnership items for an extension agreement to be limited to extending the section minimum assessment_period for partnership items the agreement must expressly state that it is limited to partnership items section b the counter view offered by those who maintain that sections and are separate limitations periods asserts that section b requires a statute extension to expressly refer to partnership items for that extension to apply to partnership items this analysis maintains that if section merely extended the sec_6501 period an extension of sec_6501 would automatically extend the period of limitations for partnership items and a specific reference to partnership items would not be necessary thus inasmuch as section b requires an express reference to partnership items for an extension under sec_6501 to apply to the period under section supports the conclusion that sections and provide separate periods of limitations the flaw in this argument is that section b by its express terms only sets forth the requirements for extending section a a statute extension executed under section b is unique in that it is limited to partnership items whereas a general statute extension under sec_6501 extends the limitation on assessment generally accordingly for a taxpayer to extend the section a litigation_guideline_memorandum date cc dom fs p si tl-81 rev period it is logical that the extension expressly references partnership items such a separate reference is unnecessary if the sec_6501 period is open for all items and is extended for all items furthermore an extension under section b has another unique characteristic a tmp may extend the minimum period on behalf of all partners consequently section b in effect requires the tmp to specify that it is the section a period that is extended by specifically referencing partnership items section b has no relevance to an individual statute extension because if the individual partner extends sec_6501 period it is irrelevant whether the minimum period on assessment for partnership items is also extended thus section b is not inconsistent with the service’s position b general framework of tefra requires section to be treated as a separate statute_of_limitations another argument supporting a separate statute approach is that the service’s interpretation may result in different periods of limitations for partners within the same partnership the fundamental premise of the tefra_audit procedures is to provide a unified proceeding for all partners proponents of a separate statute approach argue that a single period of limitations advances that objective to allow different periods of limitation for different partners would appear to defeat this objective this argument may be rebutted however by noting that congress specifically allowed for differing periods of limitations in allowing individual partners to extend the section period with respect to themselves see section b a see also section f last sentence the tefra provisions expressly provide that a partner whose limitation on assessment has expired is no longer a party to the tefra proceeding sec_6226 if as the proponents of the separate statute approach contend the statute_of_limitations applies uniformly to all partners then the situation would not arise in which the statute_of_limitations would expire as to one partner and not the others c sec_6503 cross-reference implies separate statute yet another argument in support of the separate statute approach is derived from sec_6503 which provides for the suspension of the period of limitations when a statutory_notice_of_deficiency is mailed sec_6503 makes specific reference to the period of limitations provided in section those advocating the separate statute approach assert that the reference to section arguably serves no purpose if section merely extends sec_6501 the argument is that sec_6503 suspends the period under section a for assessing tax attributable to affected items following a partnership proceeding it also operates to suspend the period under section f for partnership and affected items which have converted to nonpartnership_items in those situations in which a notice_of_deficiency is sent with respect to such items if section merely operates to litigation_guideline_memorandum date cc dom fs p si tl-81 rev extend sec_6501 then an affected_item notice_of_deficiency would extend sec_6501 and this provision is unnecessary the counter to this argument is that sec_6503 suspends section but only with respect to a deficiency described in section a a section a a only authorizes notices of deficiency for affected items requiring partner level determinations and partnership items which have converted to nonpartnership_items thus the purpose of the additional language was to limit the items to which the suspension of sec_6501 applied more specifically if the notice was issued during the minimum assessment_period of section and at a time when the general assessment_period under sec_6501 was also open sec_6503 would only suspend sec_6501 for converted partnership items or deficiencies attributable to affected items and not for other non-tefra items this is accomplished by suspending the limitation period only as it is applicable to such deficiencies consequently sec_6503 is in fact consistent with the statute extension approach iv court opinions as noted earlier there are currently no court cases in which the issue of the interplay between sec_6501 and has been addressed as a dispositive issue however several courts have addressed the statute_of_limitations issue in dicta the following cases illustrate the approaches taken by various courts generally the tax_court has in its more recent cases acknowledged that section extends sec_6501 though some earlier cases expressed a contrary view also bankruptcy courts have more often cited section as providing a separate and exclusive limitation on assessment of partnership items a section extends sec_6501 the following cases stand for the proposition that section extends the limitation period set forth in sec_6501 in crnkovich v united_states aftr2d fed cl date the court of federal claims addressed the rationale behind the inclusion of specific statute_of_limitations language contained in a settlement agreement in offering alternative reasons for the inclusion of such language the court noted in a footnote sec_6501 unambiguously states that the irs has only three years to make an assessment any_tax shall be assessed within years emphasis added on the other hand the three- and one-year limitations periods in i r c a and f do not unambiguously define an end date for making an assessment in that they instead use the phrase shall not expire before the failure in section to define an end date leaves open the possibility litigation_guideline_memorandum date cc dom fs p si tl-81 rev that the applicable limitations_period may expire after the periods set forth therein under this interpretation the statute_of_limitations in sec_6501 would control if it expires after expiration of the three- and one-year periods in section section would serve only to extend the assessment_period under sec_6501 sec_6501 suggests that section serves as an extension by providing for extension of period in the case of partnership items as defined in sec_6231 see section recently in estate of quick v commissioner t c no the tax_court noted that s ection a provides generally that respondent ha sec_3 years from the date the return was filed in which to assess the tax sec_6501 provides a cross-reference to section which extends such period in the case of adjustments pertaining to partnership items or affected items the case involved the timeliness of an affected_item statutory_notice_of_deficiency the court continued noting that the sec_6501 limitation on assessment had in this case expired unless section a and d applies to suspend such period see also 99_tc_121 applying this rationale to section f with regard to converted items o'rourke v commissioner tcmemo_1997_152 wayne caldwell escrow partnership v commissioner tcmemo_1996_401 manas v commissioner tcmemo_1992_454 stating that section provides for a minimum period 974_fsupp_1206 c d ill and in re madden ustc big_number bankr n j b section is an independent limitation on assessment the following cases stand for the proposition that section sets forth a separate and independent statute_of_limitations in each of these cases the court did not address the interplay of sections and and referred to the tefra provision as an exclusive limitation on assessment also in each of these cases the distinction between sections and was irrelevant to the holding in 101_tc_365 the tax_court expressly stated that sec_6501 does not apply to income_tax attributable to partnership items boyd t c pincite it should be noted that the court cited for this proposition sec_6501 currently renumbered as subsection n which expressly refers to section for an extension of period in case of partnership items sec_6501 see also 97_tc_287 in in re 117_br_541 bankr alaska the bankruptcy court stated that s ection establishes a period of limitations for making assessments of partnership items this period of limitations is independent of the limitation period set in sec_6501 this statement in addition to being an erroneous interpretation litigation_guideline_memorandum date cc dom fs p si tl-81 rev of section was however irrelevant to the holding other cases that seem to imply that the three year period set forth in section is a fixed period rather than an extension of sec_6501 include metals refining ltd v commissioner tcmemo_1993_115 and lumenetics v commissioner tcmemo_1992_630 v litigation guidelines litigation_guideline_memorandum date cc dom fs p si tl-81 rev coordination with sec_6501 --any agreement under sec_6501 shall apply with respect to the period described in subsection a only if the agreement expressly provides that such agreement applies to tax attributable to partnership items vi conclusion it is our position that sec_6501 is the controlling limitation on assessment and that to the extent applicable_section merely serves to extend the sec_6501 general limitation on assessment in effect the limitation on assessment of tax attributable to partnership items is the longer of litigation_guideline_memorandum date cc dom fs p si tl-81 rev sec_6501 or section accordingly to the extent an assessment is timely under either provision the statute_of_limitations should not serve as a bar against assessment for further assistance or information please contact the procedural branch of the field service division at deborah a butler assistant chief_counsel field service 8congress made this same observation in the conference_report to the taxpayer_relief_act_of_1997 in which they expressly noted that t he period for assessing tax with respect to partnership items generally is the longer of the periods provided by section or sec_6501 conf_rep no pincite
